The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 23, 2014

                                      No. 04-13-00415-CR

                                       Dave MCNEIL,
                                          Appellant
                                             v.
                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-2002-CR
                               Charles Ramsay, Judge Presiding

                                         ORDER
        This appeal is currently set for formal submission and oral argument before this court on
Tuesday, February 25, 2014 at 9:00 a.m., before a panel consisting of Justice Marialyn Barnard,
Justice Rebeca Martinez, and Justice Patricia O. Alvarez.

        After additional review, this court has determined the facts and legal arguments are
adequately presented in the briefs and record, and the decisional process would not be
significantly aided by oral argument. TEX. R. APP. P. 39.1(c), (d). Accordingly, we ORDER
oral argument in this matter cancelled. The matter will be submitted on the briefs.

       The clerk of this court is ordered to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court